Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species:
Group I	Figures 3 and 4
Group II	Figures 5A-5E
Figures 1 and 2 are considered to be generic to either one of the species listed above.
The species are independent or distinct because the species of Group I includes the inventive concept of the use of two springs to control the motion of a fuel door while the invention of Group II includes the inventive concept of using a spring force which is selected based on the force of the wind as the vehicle moves at a specified speed.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Todd W. Barrett on June 17, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “[t]his disclosure is directed to” on line 1 can be easily implied and therefore should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it is unclear what comprises an “electromechanical torsion spring”.  What features make a torsion spring “electromechanical”?  It should be noted that the disclosure does not provide any explanation as to what features make a torsion spring “electromechanical”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207092807.  CN 207092807 discloses a fuel system for a vehicle, comprising: 
a fuel door 119; and 
a door biasing system 302, 304, 310 configured to control movement of the fuel door 119,
wherein the door biasing system includes a first spring 302 configured to control the movement of the fuel door to an open position and a second spring 310 configured to control the movement of the fuel door to a closed position (claim 1);

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar et al. (US 2015/0291023).  Bar et al. discloses a fuel system for a vehicle, comprising: 
a fuel door 24, 28, 36; and 
a door biasing system configured to control movement of the fuel door, 
wherein the door biasing system includes a first spring 32 configured to control the movement of the fuel door to an open position and a second spring 34 configured to control the movement of the fuel door to a closed position (claim 1);
wherein the first spring 32 includes a first spring force and the second spring 34 includes a second spring force that is smaller than the first spring force as evidenced by the greater size of the first spring 32 as compared to the second spring 34 (claim 2)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claims 1 and 2 above and further in view of Diermayer et al. (US 4284235).  Bar et al. discloses that the first and second springs are torsion springs on line 6 of paragraph 14, but is silent concerning electromechanical springs and a shape memory alloy.
However, Diermayer et al. discloses an electromechanical torsion spring 18 which is made from a shape memory alloy as set forth on lines 26-27 of column 3 (claims 3 and 4).  Diermayer et al. further discloses a control system 34, 36 configured to command a door 16 to the open position by applying a first operating voltage to the spring 18 (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with an electromechanical torsion spring which is made from a shape memory alloy, as taught by Diermayer et al., to enable a user to control the opening and closing of the fuel door.
	With respect to claim 6, Bar et al., as modified above, discloses that the control system 34, 36 is configured to command the fuel door to the closed position by applying a second operating voltage to the second spring.  Since the first spring 32 is larger than .

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claims 1 and 2 above and further in view of Diermayer et al. (US 4284235).
	Diermayer et al. discloses an actuator 36 configured to apply a first operating voltage to a spring 18 for opening a door (claim 7); wherein the actuator 36 is an electromagnetic switch (claim 8); a control system 34 that is configured to command the actuator to apply either the first operating voltage or the second operating voltage (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with an electromechanical torsion spring which is made from a shape memory alloy, as taught by Diermayer et al., to enable a user to control the opening and closing of the fuel door.

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207092807 as applied to claim 1 above, and further in view of Pearce et al. (US 2014/0026992).  Pearce et al. discloses a fuel system which is a Non- Integrated Refueling Canister Only System.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN 207092807 with a Non-Integrated Refueling .

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634